This suit was filed by appellant, as plaintiff below, against C. N. Williford and other appellees, as defendants, to recover a tract of land in Freestone county and for removing cloud from title to same, and for damages for the value of timber cut and removed from the land. The form of the action was that of trespass to try title, and appellant also pleaded his title specially.
All defendants answered by general denial and pleas of not guilty and other special pleas not necessary to here mention, and Williford specially pleaded title in himself under the statute of limitation of ten years.
The case was submitted to a jury upon special issues, and, among other findings made by the jury, was one in favor of Williford on his plea of limitation, and upon motion by him the court rendered judgment in his favor for the land, as against all parties, and denying in toto plaintiff's prayer for relief, from which judgment the plaintiff, Beckham, alone prosecutes this appeal.
After the case reached the Dallas Court of Civil Appeals, the appellees filed a motion to strike out the purported statement of facts, which was sustained. The grounds of the motion were: (a) That the statement of facts is but the statement in question and answer form of the testimony, as adduced upon the trial; (b) that it was not agreed to by the attorneys in the case; and (c) that it is not approved by the trial judge. It is manifest that each of these grounds is well taken, and the Dallas court was correct in sustaining the motion.
In the absence of a statement of facts, the errors assigned are of such nature that they cannot be reviewed; and since none of them present fundamental error, it is our conclusion that the judgment should be affirmed, and it has been so ordered